Citation Nr: 0113349	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an asbestos-related 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had active duty service for purposes of 
Department of Veterans Affairs (VA) benefits from December 
1944 to January 1945 (with the United States Army) and from 
March 1945 to August 1945 (with the United States Merchant 
Marines).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of VA regional 
office (RO) in Roanoke, Virginia, that denied service 
connection for asbestos exposure.  This matter was previously 
before the Board in September 2000 at which time it was 
remanded to the RO for further evidentiary consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the change in the law brought about by the VCAA took 
effect after the RO's issuance to the veteran of a September 
2000 Supplemental Statement of the Case and an October 2000 
letter pertaining to his claim, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In this regard, the Board, in its 
September 2000 remand, made reference to what appears to be a 
court document regarding a personal injury lawsuit filed by 
the veteran involving asbestos.  According to this document, 
the veteran underwent medical screening the results of which 
formed the basis of a lawsuit.  Unfortunately, the claims 
file does not contain the actual results of the medical 
screening.  However, it does contain a September 1999 
statement from the veteran stating that the medical screening 
and X-ray showed "damage to my body."  This puts VA on 
notice of evidence that could be relevant to the veteran's 
claim if obtained.  Consequently, VA is statutorily obligated 
to make an attempt to obtain such evidence.  38 U.S.C.A. 
§ 5103(A)(b).

In addition, the RO should consider whether any additional 
notification or development action is required under the VCAA 
so as to prevent any potential prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA as noted above.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  This must include 
obtaining the complete court order and all 
related court documents involving the 
veteran's asbestos suit, to include the 
medical screening and X-ray results as 
discussed in the court document currently 
on file.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




